DETAILED ACTION
This action is in response to the AFCP filing on 01/12/2022. Claims 1-8, 10-11, and 13-20 are pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-8, 10-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ generating, by a computing device, an entry for data creation; generating, by the computing device, a data object in view of the entry; sending, by the computing device, intent write requests to write a plurality of slices of the data object into dispersed storage (DS) units;… preserving user data written into the DS units until a resource pool utilization threshold is met; separating the data object into the plurality of slices using a combination of erasure coding, encryption, and Information Dispersal Algorithms (IDAs); and generating extra slices for the data object, wherein:… the resource pool utilization threshold is a number of the DS units utilized, the at least one unwritten slice is a dispersed piece of encoded data used to recreate the data object, and the data object is recreated from a subset of a total number of slices which includes the plurality of slices and the extra slices.”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record. The closest prior art of record is Dhuse ‘150 and Dhuse ‘659. Dhuse ‘150 and Dhuse ‘659 generally discloses storing data slices and rebuilding data from the slices but does not explicitly disclose, sending, by the computing device, intent write requests to write a plurality of slices of the data object into dispersed storage (DS) units; separating the data object into the plurality of slices using a combination of erasure coding, encryption, and Information Dispersal Algorithms (IDAs); and generating extra slices for the data object and the data object is recreated from a subset of a total number of slices which includes the plurality of slices and the extra slices as currently claimed. Claims 2-7 and are allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 8, claim 8 recites substantially similar limitations to claim 1 and is therefore allowable under the same rationale. Claims 10-11 and 13-14 are allowable at least by the virtues of their dependencies from independent claim 8.
With respect to independent claim 15, claim 15 recites substantially similar limitations to claim 1 and is therefore allowable under the same rationale. Claims 16-20 are allowable at least by the virtues of their dependencies from independent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183